After Remand from Supreme Court.
HOLMES, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of February 20, 1987, 507 So.2d 515, this cause is now reversed and remanded on the authority of Ex parte: Morrison Food Service of Alabama, Inc., 497 So.2d 136 (Ala.1986), and Ex parte: Disco Aluminum Products Co., 455 So.2d 849 (Ala.1984).
REVERSED AND REMANDED.
BRADLEY, P.J., and INGRAM, J., concur.